AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                    BRET WYATT NEAL,                                                                           Jan 24, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-3173-RMP
    STATE OF WASHINGTON, YAKIMA COUNTY,                              )
      JOSEPH A. BRUSIC and CITY OF YAKIMA,                           )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                            dollars ($                 ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of               % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
            The Complaint (ECF No. 1) is DISMISSED for failure to state a claim upon which relief may be granted, but without
✔ other: prejudice to Plaintiff pursuing appropriate state appellate review of his state criminal proceedings and federal habeas relief
’
            if warranted.
            This dismissal will NOT count as a “strike” pursuant to 28 U.S.C. § 1915(g).
            The Court certifies that any appeal of this dismissal would not be taken in good faith.
            Judgment entered for Defendants.
This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON




Date: 01/24/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
